EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Claims 1-3, 6-9, 11, 12, 17, and 18 remain pending and are allowed herein.
	Claims 1 and 9 were amended in the previous notice of allowance.
	Claim 10 remains cancelled.
Reasons for Allowance

The IDS filed 04/27/2022 has been considered and none of the references change the grounds for allowance that were sent in the previous Notice of Allowance.  The statement of reasons for allowance are reiterated herein.
The following is an Examiner’s statement of reasons for allowance: the closest prior art is Li (CN103931907) (IDS Reference). Li teaches providing a feed pig with a calcium nitrate amount of 6-8% (see Abstract).  Said amount of nitrate is markedly higher than the instantly claimed 0.01-1.0% of the independent claims.  Without the use of improper hindsight reconstruction, one of ordinary skill in the art would not have been motivated to utilize an amount of nitrate that was so significantly less.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TREVOR LOVE/Primary Examiner, Art Unit 1611